USDC SDNY

 

 

UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK ELEC TRONICALLY FILED
SECURITIES AND EXCHANGE DOC#
COMMISSION, DATE FILED: _ 1/28/2020

Plaintiff,

-against- 19 Civ. 11148 (AT)

NEIL R. COLE, ORDER

Defendant.

 

 

ANALISA TORRES, District Judge:

Having reviewed the parties’ pre-motion letters, ECF Nos. 16, 18, it is hereby
ORDERED that:

1. By February 18, 2020, the United States Attorney’s Office shall file its motion to
intervene and stay the proceedings;

2. By March 10, 2020, Defendant shall file his opposition; and

3. By March 24, 2020, the United States Attorney’s Office shall file its reply, if any.

The initial pretrial conference scheduled for February 6, 2020, and associated deadlines
in the initial pretrial order, ECF No. 14 §§ 4—5S, are ADJOURNED sine die pending the Court’s
resolution of the above motion.

SO ORDERED.

Dated: January 28, 2020
New York, New York

On-

ANALISA TORRES
United States District Judge

 
